Exhibit 10.1

 

OPEN MARKET SALE AGREEMENTSM

 

November 27, 2019

 

JEFFERIES LLC
520 Madison Avenue

New York, New York 10022

 

Ladies and Gentlemen:

 

Senseonics Holdings, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell from time
to time through Jefferies LLC, as sales agent and/or principal (the “Agent”),
shares of the Company’s common stock, par value $0.001 per share (the “Common
Shares”), having an aggregate offering price of up to $50,000,000 on the terms
set forth in this agreement (this “Agreement”).

 

Section 1.                                          DEFINITIONS

 

(a)           Certain Definitions. For purposes of this Agreement, capitalized
terms used herein and not otherwise defined shall have the following respective
meanings:

 

“Affiliate” of a Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first-mentioned Person. The term “control” (including
the terms “controlling,” “controlled by” and “under common control with”) means
the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Agency Period” means the period commencing on the date of this Agreement and
expiring on the earliest to occur of (x) the date on which the Agent shall have
placed the Maximum Program Amount pursuant to this Agreement and (y) the date
this Agreement is terminated pursuant to Section 7.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

 

“Floor Price” means the minimum price set by the Company in the Issuance Notice,
below which the Agent shall not sell Shares during the applicable period set
forth in the Issuance Notice, which may be adjusted by the Company at any time
during the period set forth in the Issuance Notice by delivering written notice
of such change to the Agent and which in no event shall be less than $1.00
without the prior written consent of the Agent, which may be withheld in the
Agent’s sole discretion.

 

“Issuance Amount” means the aggregate Sales Price of the Shares to be sold by
the Agent pursuant to any Issuance Notice.

 

“Issuance Notice” means a written notice delivered to the Agent by the Company
in accordance with this Agreement in the form attached hereto as Exhibit A that
is executed by its Chief Executive Officer, President or Chief Financial
Officer.

 

--------------------------------------------------------------------------------

SM            “Open Market Sale Agreement” is a service mark of Jefferies LLC

 

--------------------------------------------------------------------------------



 

“Issuance Notice Date” means any Trading Day during the Agency Period on which
an Issuance Notice is delivered pursuant to Section 3(b)(A).

 

“Issuance Price” means the Sales Price less the Selling Commission.

 

“Maximum Program Amount” means Common Shares with an aggregate Sales Price of
the lesser of (a) the number or dollar amount of Common Shares registered under
the effective Registration Statement (defined below) pursuant to which the
offering is being made, (b) the number of authorized but unissued Common Shares
(less Common Shares issuable upon exercise, conversion or exchange of any
outstanding securities of the Company or otherwise reserved from the Company’s
authorized capital stock), (c) the number or dollar amount of Common Shares
permitted to be sold under Form S-3 (including General Instruction I.B.6
thereof, if applicable), or (d) the number or dollar amount of Common Shares for
which the Company has filed a Prospectus (defined below).

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental authority or other entity of any kind.

 

“Principal Market” means the NYSE American or such other national securities
exchange on which the Common Shares, including any Shares, are then listed.

 

“Sales Price” means the actual sale execution price of each Share placed by the
Agent pursuant to this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

 

“Selling Commission” means three percent (3.0%) of the gross proceeds of Shares
sold pursuant to this Agreement, or as otherwise agreed between the Company and
the Agent with respect to any Shares.

 

“Settlement Date” means the second business day following each Trading Day
during the period set forth in the Issuance Notice on which Shares are sold
pursuant to this Agreement, when the Company shall deliver to the Agent the
amount of Shares sold on such Trading Day and the Agent shall deliver to the
Company the Issuance Price received on such sales.

 

“Shares” shall mean the Company’s Common Shares issued or issuable pursuant to
this Agreement.

 

“Trading Day” means any day on which the Principal Market is open for trading.

 

Section 2.                                          REPRESENTATIONS AND
WARRANTIES OF THE COMPANY

 

The Company represents and warrants to, and agrees with, the Agent that as of
(1) the date of this Agreement, (2) each Issuance Notice Date, (3) each
Settlement Date, (4) each Triggering Event Date and (5) as of each Time of Sale
(as defined below) (each of the times referenced above is referred to herein as
a “Representation Date”), except as may be disclosed in the Prospectus
(including any documents incorporated by reference therein and any supplements
thereto) on or before a Representation Date:

 

(a)           Registration Statement. The Company has prepared and filed, or
will file on the date of this Agreement, with the Commission a shelf
registration statement on Form S-3 that contains a

 

2

--------------------------------------------------------------------------------



 

prospectus. Such registration statement registers the issuance and sale by the
Company of the Shares under the Securities Act. The Company may file one or more
additional registration statements from time to time that will contain a
prospectus or a base prospectus and related prospectus supplement, as
applicable, with respect to the Shares. Except where the context otherwise
requires, such registration statement(s), including any information deemed to be
a part thereof pursuant to Rule 430B or 462(b) under the Securities Act,
including all financial statements, exhibits and schedules thereto and all
documents incorporated or deemed to be incorporated therein by reference
pursuant to Item 12 of Form S-3 under the Securities Act as from time to time
amended or supplemented, is herein referred to as the “Registration Statement,”
and the prospectus constituting a part of such registration statement(s),
together with any prospectus supplement filed with the Commission pursuant to
Rule 424(b) under the Securities Act relating to a particular issuance of the
Shares, including all documents incorporated or deemed to be incorporated
therein by reference pursuant to Item 12 of Form S-3 under the Securities Act,
in each case, as from time to time amended or supplemented, is referred to
herein as the “Prospectus,” except that if any revised prospectus is provided to
the Agent by the Company for use in connection with the offering of the Shares
that is not required to be filed by the Company pursuant to Rule 424(b) under
the Securities Act, the term “Prospectus” shall refer to such revised prospectus
from and after the time it is first provided to the Agent for such use. The
Registration Statement at the time it originally became effective is herein
called the “Original Registration Statement.” Any registration statement filed
pursuant to Rule 462(b) under the Securities Act is herein called the
“Rule 462(b) Registration Statement” and, after such filing, the term
“Registration Statement” shall include the Rule 462(b) Registration Statement.
As used in this Agreement, the terms “amendment” or “supplement” when applied to
the Registration Statement or the Prospectus shall be deemed to include the
filing by the Company with the Commission of any document under the Exchange Act
after the date hereof that is or is deemed to be incorporated therein by
reference.

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the
Registration Statement or the Prospectus, as the case may be, as of any
specified date; and all references in this Agreement to amendments or
supplements to the Registration Statement or the Prospectus shall be deemed to
mean and include, without limitation, the filing of any document under the
Exchange Act which is or is deemed to be incorporated by reference in or
otherwise deemed under the Securities Act to be a part of or included in the
Registration Statement or the Prospectus, as the case may be, as of any
specified date. The Company’s obligations under this Agreement to furnish,
provide, deliver or make available (and all other references of like import)
copies of any report or statement shall be deemed satisfied if the same is filed
with the Commission through EDGAR (except that, upon the Agent’s request, the
Company shall provide a signed and printed copy of the Registration Statement
and of any signed amendment or supplement thereto).

 

At the time the Registration Statement was or will be originally declared
effective and at the time the Company’s most recent annual report on Form 10-K
was filed with the Commission, if later, the Company met the then-applicable
requirements for use of Form S-3 under the Securities Act. During the Agency
Period, each time the Company files an annual report on Form 10-K the Company
will meet the then-applicable requirements for use of Form S-3 under the
Securities Act.

 

(b)           Compliance with Registration Requirements. The Original
Registration Statement has or will be declared effective by the Commission, and
any Rule 462(b) Registration Statement will be automatically effective, under
the Securities Act. The Company has complied to the Commission’s satisfaction
with all requests of the Commission for additional or supplemental information. 
No stop

 

3

--------------------------------------------------------------------------------



 

order suspending the effectiveness of the Registration Statement or any
Rule 462(b) Registration Statement is in effect and no proceedings for such
purpose have been instituted or are pending or, to the knowledge of the Company,
contemplated or threatened by the Commission.  The Company meets the
requirements for use of Form S-3 under the Securities Act.  The sale of the
Shares hereunder meets the requirements or General Instruction I.B.1 of
Form S-3.

 

(c)           No Misstatement or Omission.  The Prospectus when filed complied
and, as amended or supplemented, if applicable, will comply in all material
respects with the Securities Act. Each of the Registration Statement, any
Rule 462(b) Registration Statement, the Prospectus and any post-effective
amendments or supplements thereto, at the time it became effective or its date,
as applicable, complied and as of each of the Settlement Dates, if any, complied
in all material respects with the Securities Act and did not and, as of each
Settlement Date, if any, did not and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, as
amended or supplemented, as of its date, did not and, as of each of the
Settlement Dates, if any, will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The representations and warranties set forth in the two immediately
preceding sentences do not apply to statements in or omissions from the
Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to the Agent furnished to the Company in writing by the Agent expressly
for use therein, it being understood and agreed that the only such information
furnished by the Agent to the Company consists of the information described in
Section 6 below.  There are no contracts or other documents required to be
described in the Prospectus or to be filed as exhibits to the Registration
Statement which have not been described or filed as required.

 

(d)           Ineligible Issuer Status. The Company is not an “ineligible
issuer” in connection with the offering of the Shares pursuant to Rules 164, 405
and 433 under the Securities Act.  Any Free Writing Prospectus that the Company
is required to file pursuant to Rule 433(d) under the Securities Act has been,
or will be, filed with the Commission in accordance with the requirements of the
Securities Act. Each Free Writing Prospectus that the Company has filed, or is
required to file, pursuant to Rule 433(d) under the Securities Act or that was
prepared by or behalf of or used or referred to by the Company complies or will
comply in all material respects with the requirements of Rule 433 under the
Securities Act including timely filing with the Commission or retention where
required and legending, and each such Free Writing Prospectus, as of its issue
date and at all subsequent times through the completion of the issuance and sale
of the Shares did not, does not and will not include any information that
conflicted, conflicts with or will conflict with the information contained in
the Registration Statement or the Prospectus, including any document
incorporated by reference therein. Except for the Free Writing Prospectuses, if
any, and electronic road shows, if any, furnished to you before first use, the
Company has not prepared, used or referred to, and will not, without your prior
consent, prepare, use or refer to, any Free Writing Prospectus.

 

(e)           Offering Materials Furnished to the Agent. The Company has
delivered to the Agent one complete copy of the Registration Statement and a
copy of each consent and certificate of experts filed as a part thereof, and
conformed copies of the Registration Statement (without exhibits) and the
Prospectus, as amended or supplemented, in such quantities and at such places as
the Agent has reasonably requested.

 

(f)            Emerging Growth Company.  As of the date of this Agreement, the
Company is an “emerging growth company,” as defined in Section 2(a) of the
Securities Act.  The Company will cease to be an “emerging growth company” on
December 31, 2019 at the latest.  If the Company ceases to be an “emerging
growth company” before December 31, 2019, the Company agrees to notify the Agent
promptly upon the Company ceasing to be an “emerging growth company.”

 

4

--------------------------------------------------------------------------------



 

(g)           Distribution of Offering Material by the Company. The Company has
not distributed and will not distribute, prior to the completion of the Agent’s
distribution of the Shares, any offering material in connection with the
offering and sale of the Shares other than the Registration Statement or the
Prospectus.

 

(h)           The Sales Agreement. This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
hereunder may be limited by applicable law and except as the enforcement hereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

 

(i)            Independent Accountants. Ernst & Young LLP (the “Independent
Accountants”), who has expressed its opinion with respect to the financial
statements (which term as used in this Agreement includes the related notes
thereto) and supporting schedules, if any, filed with the Commission or
incorporated by reference as a part of the Registration Statement and included
in the Prospectus, is an independent registered public accounting firm as
required by the Securities Act and the Exchange Act.

 

(j)            Financial Statements. The financial statements included or
incorporated by reference in the Registration Statement and the Prospectus,
together with the related schedules and notes, present fairly, in all material
respects, the financial position of the Company and its subsidiaries at the
dates indicated and the statement of operations, stockholders’ equity and cash
flows of the Company and its subsidiaries for the periods specified; said
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved except, in the case of unaudited financial statements,
subject to normal year-end audit adjustments and the exclusion of certain
footnotes as permitted by the applicable rules of the Commission.  The selected
financial data incorporated by reference in the Registration Statement and the
Prospectus present fairly, in all material respects, the information shown
therein and have been compiled on a basis consistent with that of the audited
financial statements incorporated by reference therein.  Except as included
therein, no historical or pro forma financial statements or supporting schedules
are required to be included or incorporated by reference in the Registration
Statement or the Prospectus under the Securities Act.

 

(k)           eXtensible Business Reporting Language. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement fairly presents the information called for in all
material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

 

(l)            No Material Adverse Change in Business.  Except as otherwise
stated therein, since the respective dates as of which information is given in
the Registration Statement and the Prospectus: (i) there has been no material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its subsidiaries,
considered as one entity, whether or not arising in the ordinary course of
business (a “Material Adverse Effect”); (ii) there have been no transactions
entered into by the Company and its subsidiaries, considered as one entity,
other than those in the ordinary course of business, which are material,
individually or in the aggregate, to the Company and its subsidiaries; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or its subsidiaries on any class of its capital stock.

 

(m)          Good Standing of the Company. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Delaware and has corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Registration Statement and the Prospectus and to enter into and perform its
obligations under this

 

5

--------------------------------------------------------------------------------



 

Agreement; and the Company is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not reasonably be expected to result in a Material
Adverse Effect.

 

(n)           Subsidiaries.  The Company has one subsidiary (as defined in
Rule 405 under the Securities Act). Such subsidiary, Senseonics, Incorporated
(“Senseonics”) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation and has the power and authority (corporate or other) to own, lease
and operate its properties and to conduct its business as described in the
Registration Statement and the Prospectus.  Senseonics is duly qualified as a
foreign corporation to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business.  All of the issued
and outstanding capital stock or other equity or ownership interests of
Senseonics has been duly authorized and validly issued, is fully paid and
nonassessable and is owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
adverse claim.  The Company does not own or control, directly or indirectly, any
corporation, association or other entity other than the subsidiaries listed on
Exhibit 21 to the Company’s Annual Report.

 

(o)           Capitalization. The authorized, issued and outstanding shares of
capital stock of the Company are as set forth in the Registration Statement and
the Prospectus under the caption “Description of Capital Stock” (except for
subsequent issuances, if any, pursuant to this Agreement, pursuant to
reservations, agreements or employee benefit plans referred to in the
Registration Statement and the Prospectus, or pursuant to the exercise of
convertible securities, options or warrants referred to in the Registration
Statement and the Prospectus).  The outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
nonassessable.  None of the outstanding shares of capital stock of the Company
or any of its subsidiaries were issued in violation of the preemptive or other
similar rights of any securityholder of the Company.

 

(p)           Authorization and Description of Shares. The Shares to be
purchased by the Agent from the Company have been duly authorized for issuance
and sale to the Agent pursuant to this Agreement and, when issued and delivered
by the Company pursuant to this Agreement against payment of the consideration
set forth herein, will be validly issued, fully paid and nonassessable; and the
issuance of the Shares is not subject to the preemptive or other similar rights
of any securityholder of the Company.  The Common Shares conform, in all
material respects, to all statements relating thereto contained in the
Registration Statement and the Prospectus and such description conforms, in all
material respects, to the rights set forth in the instruments defining the
same.  No holder of Shares will be subject to personal liability solely by
reason of being such a holder.

 

(q)           Registration Rights. There are no persons with registration rights
or other similar rights to have any securities registered for sale pursuant to
the Registration Statement or otherwise registered for sale or sold by the
Company or any of its subsidiaries under the Securities Act pursuant to this
Agreement, other than those rights that have been disclosed in the Registration
Statement and the Prospectus and have been validly waived.

 

(r)            Absence of Violations, Defaults and Conflicts. Neither the
Company nor any of its subsidiaries is (i) in violation of its charter, bylaws
or similar organizational document, (ii) in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which any one of them may be bound, or to which
any of their respective properties or assets are subject (collectively,
“Agreements and

 

6

--------------------------------------------------------------------------------



 

Instruments”), except for such defaults that would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, or
(iii) in violation of any law, statute, rule, regulation, judgment, order, writ
or decree of any arbitrator, court, governmental body, regulatory body,
administrative agency or other authority, body or agency having jurisdiction
over the Company or any of its subsidiaries or any of their respective
properties, assets or operations (each, a “Governmental Entity”), except for
such violations that would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.  The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated herein and in the Registration Statement and the Prospectus
(including the issuance and sale of the Shares) and compliance by the Company
and its subsidiaries with their respective obligations hereunder have been duly
authorized by all necessary corporate action and do not and will not, whether
with or without the giving of notice or passage of time or both, conflict with
or constitute a breach of, or default or Repayment Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any properties or assets of the Company or any of its
subsidiaries pursuant to, the Agreements and Instruments (except for such
conflicts, breaches, defaults or Repayment Events, liens, charges or
encumbrances that would not, singly or in the aggregate, reasonably be expected
to result in a Material Adverse Effect), nor will such action result in any
violation of the provisions of the charter, by-laws or similar organizational
document of the Company or any of its subsidiaries or, except as would not be
reasonably expected to result in a Material Adverse Effect and adversely affect
the consummation of the transactions contemplated in this Agreement, any
applicable law, statute, rule, regulation, judgment, order, writ or decree of
any Governmental Entity.  As used herein, a “Repayment Event” means any event or
condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.

 

(s)            Absence of Labor Dispute.  No labor dispute with the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is imminent, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its principal suppliers,
manufacturers, collaborators, customers or contractors, which, in either case,
would reasonably be expected to result in a Material Adverse Effect.

 

(t)            Absence of Proceedings.  Except as disclosed in the Registration
Statement and the Prospectus and except as would not reasonably be expected to
result in a Material Adverse Effect, or which would not reasonably be expected
to materially and adversely affect its properties or assets or the consummation
of the transactions contemplated in this Agreement or the performance by the
Company or any of its subsidiaries of their respective obligations hereunder,
there is no action, suit, proceeding, inquiry or investigation: (i) against or
affecting the Company or any of its subsidiaries; (ii) which has as the subject
thereof any officer or director of, or property owned or leased by, the Company
or any of its subsidiaries; (iii) relating to discrimination matters; or
(iv) before or brought by any Governmental Entity (including, without
limitation, any action, suit, proceeding, inquiry or investigation before or
brought by the Food and Drug Administration (the “FDA”), the European
Commission, the European Medicines Agency or any other competent authorities of
the Member States of the European Economic Area (collectively, the “EMA”) or any
other Health Regulatory Agency (as defined below)), to the knowledge of the
Company, now pending or threatened, against or affecting the Company or any of
its subsidiaries; and the aggregate of all pending legal or governmental
proceedings to which the Company or any of its subsidiaries is a party or of
which any of their respective properties or assets is the subject which are not
described in the Registration Statement or the Prospectus, including ordinary
routine litigation incidental to the business, would not reasonably be expected
to result in a Material Adverse Effect.

 

7

--------------------------------------------------------------------------------



 

(u)           Accuracy of Exhibits.  There are no contracts or documents which
are required to be described in the Registration Statement or the Prospectus or
to be filed as exhibits to the Registration Statement which have not been so
described in all material respects and filed as required.

 

(v)           Absence of Further Requirements.  No filing with, or
authorization, approval, consent, license, order, registration, qualification or
decree of, any Governmental Entity is necessary or required for the performance
by the Company or any of its subsidiaries of their respective obligations
hereunder, in connection with the offering, issuance or sale of the Shares
hereunder or the consummation of the transactions contemplated by this
Agreement, except such as have been already obtained or as may be required under
the Securities Act, the Securities Act Regulations, the rules of the Principal
Market, state securities laws or FINRA rules.

 

(w)          Possession of Licenses and Permits.  The Company and each
subsidiary possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Entities necessary to conduct their respective businesses now
operated by each of them, except where the failure so to possess would not,
singly or in the aggregate, be reasonably expected to result in a Material
Adverse Effect.  The Company and each subsidiary are in compliance with the
terms and conditions of all Governmental Licenses, except where the failure so
to comply would not, singly or in the aggregate, be reasonably expected to
result in a Material Adverse Effect.  All of the Governmental Licenses are valid
and in full force and effect, except when the invalidity of such Governmental
Licenses or the failure of such Governmental Licenses to be in full force and
effect would not, singly or in the aggregate, be reasonably expected to result
in a Material Adverse Effect.  Neither the Company nor any subsidiary have
received any notice of proceedings relating to the revocation or modification of
any Governmental Licenses which, singly or in the aggregate, if the subject of
an unfavorable decision, ruling or finding, would be reasonably expected to
result in a Material Adverse Effect.

 

(x)           Title to Property.  The Company and its subsidiaries have good and
marketable title to all real property owned and good title to all other
properties owned, in each case, free and clear of all mortgages, pledges, liens,
security interests, claims, restrictions or encumbrances of any kind except such
as (i) are described in the Registration Statement and the Prospectus or (ii) do
not, singly or in the aggregate, if title were so encumbered, be reasonably
expected to result in a Material Adverse Effect; and all of the leases and
subleases material to the business of the Company or its subsidiaries, and under
which the Company and each of its subsidiaries hold properties described in the
Registration Statement or the Prospectus, are in full force and effect, and
neither the Company nor any of its subsidiaries have received notice of any
material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or any of its subsidiaries under any of the leases or
subleases mentioned above, or affecting or questioning the rights of the Company
or any of its subsidiaries to the continued possession of the leased or
subleased premises under any such lease or sublease.

 

(y)           Possession of Intellectual Property.  The Company and its
subsidiaries own or possess, or they believe they can acquire on reasonable
terms, adequate patents, patent rights, licenses, inventions, copyrights, know
how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks, trade names or other intellectual property (collectively,
“Intellectual Property”) necessary to carry on the business now operated by each
of them, and neither the Company nor any of its subsidiaries has received any
notice or is otherwise aware of any infringement of or conflict with asserted
rights of others with respect to any Intellectual Property or is aware of any
facts or circumstances which would render any Intellectual Property invalid or
inadequate to protect the interest of the Company or any of its subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity

 

8

--------------------------------------------------------------------------------



 

or inadequacy, singly or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect.

 

(z)           Environmental Laws.  Except as described in the Registration
Statement and the Prospectus or would not, singly or in the aggregate, be
reasonably expected to result in a Material Adverse Effect, (i) neither the
Company nor any of its subsidiaries is in violation of any applicable federal,
state, local or foreign statute, law, rule, regulation, ordinance, code, policy
or rule of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to pollution or protection of human health, the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of hazardous
chemicals, pollutants, contaminants, hazardous wastes, toxic substances,
hazardous substances, petroleum or petroleum products, asbestos-containing
materials or toxic mold (collectively, “Hazardous Materials”) or to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”); (ii) the Company and its subsidiaries have all permits, authorizations
and approvals required under any applicable Environmental Laws for the operation
of their respective businesses and are in compliance with their requirements;
(iii) there are no pending or, to the Company’s knowledge, threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigations or
proceedings relating to any Environmental Law against the Company or any of its
subsidiaries; and (iv) to the Company’s knowledge, there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or Governmental Entity, against or affecting the Company or any of its
subsidiaries relating to Hazardous Materials or any Environmental Laws.

 

(aa)         ERISA Compliance. The Company and its subsidiaries and any
“employee benefit plan” (as defined under the Employee Retirement Income
Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (collectively, “ERISA”)) established or maintained by
the Company, its subsidiaries or their “ERISA Affiliates” (as defined below) are
in compliance in all material respects with ERISA.  “ERISA Affiliate” means,
with respect to the Company or any of its subsidiaries, any member of any group
of organizations described in Sections 414(b), (c), (m) or (o) of the Internal
Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the “Code”) of which the Company or such subsidiary
is a member.  No “reportable event” (as defined under ERISA) has occurred or is
reasonably expected to occur with respect to any “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates.  Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, no “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates, if such “employee benefit plan” were terminated, would have any
“amount of unfunded benefit liabilities” (as defined under ERISA).  Neither the
Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code.  Each employee benefit plan
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates that is intended to be qualified under Section 401(a) of the Code is
so qualified and nothing has occurred, whether by action or failure to act,
which would cause the loss of such qualification.

 

(bb)         Accounting Controls.  The Company maintains a system of internal
control over financial reporting (as defined under Rule 13a-15 and Rule 15d-15
under the rules and regulations of the Commission under the Exchange Act (the
“Exchange Act Regulations”)) and a system of internal accounting controls
designed to provide reasonable assurances that (i) transactions are executed in
accordance with management’s general or specific authorization;
(ii) transactions are recorded as

 

9

--------------------------------------------------------------------------------



 

necessary to permit preparation of financial statements in conformity with GAAP
and to maintain accountability for assets; (iii) access to assets is permitted
only in accordance with management’s general or specific authorization; (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and (v) the interactive data in eXtensible Business Reporting
Language incorporated by reference in the Registration Statement fairly presents
the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto. 
Except as described in the Registration Statement and the Prospectus, since the
end of each of the Company’s most recent audited fiscal year, there has been
(1) no material weakness in the Company’s internal control over financial
reporting (whether or not remediated) and (2) no change in the Company’s
internal control over financial reporting that has materially and adversely
affected, or is reasonably likely to materially and adversely affect, the
Company’s internal control over financial reporting.  In addition, the Company
is not aware of any fraud, whether or not material, that involves management or
other employees who have a significant role in the Company’s internal control
over financial reporting.

 

(cc)         Disclosure Controls. The Company maintains disclosure controls and
procedures (as such is defined in Rule 13a-15(e) of the Exchange Act Rules) that
comply with the requirements of the Exchange Act; such disclosure controls and
procedures have been designed to ensure that information required to be
disclosed by the Company in reports that it files or submit under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management to allow timely decisions regarding disclosures.  The
Company has conducted evaluations of the effectiveness of its disclosure
controls as required by Rule 13a-15 of the Exchange Act.

 

(dd)         Compliance with the Sarbanes-Oxley Act.  The Company is in
compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith applicable to the Company and its directors and officers.

 

(ee)         Payment of Taxes.  All United States federal income tax returns of
the Company and its consolidated subsidiaries required by law to be filed have
been filed, and all material taxes shown by such returns or otherwise assessed,
which are due and payable, have been paid, except assessments against which
appeals have been or will be promptly taken and as to which adequate reserves
have been provided.  The United States federal income tax returns of the Company
through the fiscal year ended December 31, 2018 have been settled and no
assessment in connection therewith has been made against the Company.  The
Company and its consolidated subsidiaries have filed all other tax returns that
are required to have been filed by any of them or have timely requested
extensions thereof pursuant to applicable foreign, state, local or other law
except insofar as the failure to file such returns would not be reasonably
expected to result in a Material Adverse Effect, and have paid all taxes due
pursuant to such returns or pursuant to any assessment received by the Company
or any of its consolidated subsidiaries, except for such taxes, if any, as are
being contested in good faith and as to which adequate reserves have been
established by the Company or any consolidated subsidiary and except where
failure to pay such taxes would not be reasonably expected to result in a
Material Adverse Effect.  The charges, accruals and reserves on the books of the
Company or any of its consolidated subsidiaries in respect of any income and
corporation tax liability for any years not finally determined are adequate to
meet any assessments or re-assessments for additional income tax for any years
not finally determined, except to the extent of any inadequacy that would not be
reasonably expected to result in a Material Adverse Effect.

 

(ff)          Insurance.  Each of the Company and its subsidiaries carry or are
entitled to the benefits of insurance, with financially sound and reputable
insurers, in such amounts and covering such risks as is generally maintained by
companies of established repute and comparable size engaged in the same or

 

10

--------------------------------------------------------------------------------



 

similar business, and all such insurance is in full force and effect.  The
Company has no reason to believe that it or any subsidiary will not be able
(i) to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not be reasonably expected to result in a Material Adverse Effect.  Neither the
Company nor any of its subsidiaries has been denied any insurance coverage which
it has sought or for which it has applied.

 

(gg)         Investment Company Act.  The Company is not required, and upon the
issuance and sale of the Shares as herein contemplated and the application of
the net proceeds therefrom as described in the Registration Statement and the
Prospectus will not be required, to register as an “investment company” under
the Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

(hh)         Absence of Manipulation.  None of the Company, any of its
subsidiaries or any affiliate of the Company has taken, nor will the Company,
any of its subsidiaries or any affiliate take, directly or indirectly, any
action which is designed, or would reasonably be expected, to cause or result
in, or which constitutes, the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares or to,
directly or indirectly, result in a violation of Regulation M under the Exchange
Act (“Regulation M”) under the Exchange Act. The Company acknowledges that the
Agent may engage in passive market making transactions in the Shares on the
Principal Market in accordance with Regulation M. The Common Shares are
“actively traded securities” (as defined in Regulation M).

 

(ii)           Related Party Transactions.  There are no business relationships
or related-party transactions involving the Company or any of its subsidiaries
or any other person required to be described in the Registration Statement or
the Prospectus which have not been described as required.

 

(jj)           Exchange Act Compliance. The documents incorporated or deemed to
be incorporated by reference in the Registration Statement and the Prospectus,
when they became effective or at the time they were or hereafter are filed with
the Commission, and any Free Writing Prospectus or amendment or supplement
thereto complied and will comply in all material respects with the requirements
of the Exchange Act and the Exchange Act Regulations and, when read together
with the other information in the Prospectus, at the Settlement Dates, will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(kk)         Dividend Restrictions. Except as disclosed in the Prospectus, no
subsidiary of the Company is prohibited or restricted, directly or indirectly,
from paying dividends to the Company, or from making any other distribution with
respect to such subsidiary’s equity securities or from repaying to the Company
or any other subsidiary of the Company any amounts that may from time to time
become due under any loans or advances to such subsidiary from the Company or
from transferring any property or assets to the Company or to any other
subsidiary.

 

(ll)           Anti-Corruption and Anti-Bribery Laws. Neither the Company nor
any of its subsidiaries nor any director, officer, or employee of the Company or
any of its subsidiaries, nor to the knowledge of the Company, any agent,
affiliate or other person acting on behalf of the Company or any of its
subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made or taken any act in furtherance of an offer,
promise, or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee, including of any
government-owned or controlled entity or public international organization, or
any political party, party official, or candidate for political office;
(iii) violated or is in violation of any

 

11

--------------------------------------------------------------------------------



 

provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”), the UK Bribery Act 2010, or any other applicable anti-bribery or
anti-corruption law; or (iv) made, offered, authorized, requested, or taken an
act in furtherance of any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment or benefit.  The Company and its subsidiaries
and, to the knowledge of the Company, the Company’s affiliates have conducted
their respective businesses in compliance with the FCPA and have instituted and
maintain policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.

 

(mm)      Money Laundering Laws. The operations of the Company and its
subsidiaries are, and have been conducted at all times, in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.

 

(nn)         Sanctions.  Neither the Company nor any of its subsidiaries,
directors, officers, or employees, nor, to the knowledge of the Company, after
due inquiry, any agent, affiliate or other person acting on behalf of the
Company or any of its subsidiaries is currently the subject or the target of any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (OFAC) or the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom, or other relevant sanctions authority (collectively,
“Sanctions”); nor is the Company or any of its subsidiaries located, organized
or resident in a country or territory that is the subject or the target of
Sanctions (a “Sanctioned Country”), including, without limitation, Crimea,
Cuba, Iran, North Korea, and Syria; and the Company will not directly or
indirectly use the proceeds of this offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, or any joint venture partner or
other person or entity, for the purpose of financing the activities of or
business with any person, or in any country or territory, that at the time of
such financing, is the subject or the target of Sanctions or in any other manner
that will result in a violation by any person (including any person
participating in the transaction whether as underwriter, advisor, investor or
otherwise) of applicable Sanctions.  For the past five (5) years, the Company
and its subsidiaries have not knowingly engaged in and are not now knowingly
engaged in any dealings or transactions with any person that at the time of the
dealing or transaction is or was the subject or the target of Sanctions or with
any Sanctioned Country.

 

(oo)         Lending Relationship. (i)  Neither the Company nor any of its
subsidiaries have any material lending or other relationship with any bank or
lending affiliate of the Agent and (ii) the Company does not intend to use any
of the proceeds from the sale of the Shares to repay any outstanding debt owed
to any affiliate of the Agent.

 

(pp)         Statistical and Market-Related Data.  Any statistical, demographic
and market-related data included in the Registration Statement or the Prospectus
are based on or derived from sources that the Company believes, after reasonable
inquiry, to be reliable and accurate in all material respects and, to the extent
required, the Company has obtained the written consent to the use of such data
from such sources.

 

(qq)         No Rated Securities.  Neither the Company nor any of its
subsidiaries have any debt securities or preferred shares that are rated by any
“nationally recognized statistical rating agency” (as that term is defined in
Section 3(a)(62) of the Exchange Act).

 

12

--------------------------------------------------------------------------------



 

(rr)           No Unlawful Contributions or Other Payments. Neither the Company
nor any of its subsidiaries nor, to the best of the Company’s knowledge, any
employee or agent of the Company or any subsidiary, has made any contribution or
other payment to any official of, or candidate for, any federal, state or
foreign office in violation of any law or of the character required to be
disclosed in the Registration Statement or the Prospectus.

 

(ss)          Health Care Authorizations.  The Company and its subsidiaries have
submitted and possess, or qualify for applicable exemptions to, such valid and
current registrations, listings, approvals, clearances, licenses, certificates,
authorizations or permits and supplements or amendments thereto (collectively,
“Health Care Authorizations”) issued or required by the appropriate local,
state, federal, national, supranational or other foreign regulatory agencies or
bodies (collectively, “Health Regulatory Agencies”) necessary to conduct their
respective businesses as described in the Registration Statement and the
Prospectus, including, without limitation, all such Health Care Authorizations
required by the FDA, the Department of Health and Human Services, the European
Commission, the EMA or any other Health Regulatory Agencies engaged in the
regulation of medical devices, except as would not be reasonably expected to
result in a Material Adverse Effect.  Neither the Company nor any of its
subsidiaries have received any notice of proceedings, or have any knowledge of
any threatened proceedings, relating to the revocation or modification of, or
non-compliance with, any such Health Care Authorization, except where such
revocation, modification or non-compliance would not result in a Material
Adverse Effect.

 

(tt)           Compliance with Health Care Laws.  The Company and its
subsidiaries are, and have been, in compliance with all applicable Health Care
Laws (as defined below), and have not engaged in activities which are, as
applicable, cause for false claims liability, civil penalties, or mandatory or
permissive exclusion from Medicare, Medicaid or any other state, federal or
national health care program, except where such noncompliance, false claims
liability or civil penalties would not reasonably be expected to, singly or in
the aggregate, result in a Material Adverse Effect.  For purposes of this
Agreement, “Health Care Laws” means all health care laws applicable to the
Company, including, but not limited to: the Federal Food, Drug, and Cosmetic Act
(21 U.S.C. Section 301 et seq.), the Anti-Kickback Statute (42 U.S.C.
Section 1320a-7b(b)), the Civil Monetary Penalties Law (42 U.S.C. § 1320a-7a),
the Physician Payments Sunshine Act (42 U.S.C. § 1320a-7h), the Civil False
Claims Act (31 U.S.C. Section 3729 et seq.), the criminal False Claims Law (42
U.S.C. § 1320a-7b(a)), all criminal laws relating to health care fraud and
abuse, including but not limited to 18 U.S.C. Sections 286 and 287, and the
health care fraud criminal provisions under the U.S. Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) (42 U.S.C. Section 1320d et
seq.), the exclusion laws (42 U.S.C. § 1320a-7), HIPAA, as amended by the Health
Information Technology for Economic and Clinical Health Act (42 U.S.C.
Section 17921 et seq.), Medicare (Title XVIII of the Social Security Act),
Medicaid (Title XIX of the Social Security Act), any and all other applicable
comparable local, state, federal, national, supranational and foreign health
care laws and the regulations promulgated pursuant to such laws, each as amended
from time to time. Neither the Company nor any of its subsidiaries have received
written notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any court or arbitrator or
governmental or regulatory authority or third party alleging that any product
operation or activity is in material violation of any Health Care Laws, and, to
the knowledge of the Company and each of its subsidiaries, no such claim,
action, suit, proceeding, hearing, enforcement, investigation, arbitration or
other action is threatened. Neither the Company nor any of its subsidiaries have
received any written notice of adverse filing, warning letter, untitled letter
or other correspondence or notice from the FDA, the European Commission, the EMA
or any other Health Regulatory Agencies, or any other court or arbitrator,
alleging or asserting material noncompliance with the Health Care Laws. Neither
the Company nor any of its subsidiaries are a party to and has no ongoing
reporting obligations pursuant to any corporate integrity agreements, deferred
prosecution agreements, monitoring agreements, consent decrees, settlement
orders, plans of correction or similar agreements with or imposed by any

 

13

--------------------------------------------------------------------------------



 

governmental or regulatory authority. Additionally, neither the Company nor any
of its subsidiaries nor, to the knowledge of the Company, any of its employees,
officers or directors has been excluded, suspended or debarred from
participation in any U.S. federal health care program or human research study or
trial or, to the knowledge of the Company, is subject to a governmental inquiry,
investigation, proceeding, or other similar action that could reasonably be
expected to result in debarment, suspension, or exclusion.

 

(uu)         Research Studies and Trials. (A) The research studies and trials
conducted by or, to the Company’s knowledge, on behalf of, or sponsored by, the
Company or any of its subsidiaries, or in which the Company or its subsidiaries
have participated, that are described in the Registration Statement or the
Prospectus, or the results of which are referred to in the Registration
Statement or the Prospectus, as applicable, were and, if still pending, are
being, conducted in all material respects in accordance with applicable
experimental protocols, procedures and controls pursuant to, where applicable,
accepted professional and scientific standards for products or product
candidates comparable to those being developed by the Company or its
subsidiaries and all applicable statutes, rules and regulations of the FDA, the
European Commission, the EMA and any other Health Regulatory Agencies to which
it is subject; (B) the descriptions of the results of such studies and trials
contained in the Registration Statement or the Prospectus do not contain any
misstatement of a material fact or omit to state a material fact necessary to
make such statements not misleading; (C) the Company and its subsidiaries have
no knowledge of any research studies or trials not described in the Prospectus
the results of which reasonably call into question in any material respect the
results of the research studies and trials described in the Registration
Statement or the Prospectus; (D) neither the Company nor any of its subsidiaries
have received any notices or correspondence from the FDA, the European
Commission, the EMA or any Health Regulatory Agency or any institutional review
board or comparable authority requiring or threatening the premature
termination, suspension, material modification or clinical hold of any research
studies or trials conducted by or on behalf of, or sponsored by, the Company or
any of its subsidiaries or in which the Company or any of its subsidiaries have
participated that are described in the Registration Statement or the Prospectus,
and, to the Company’s knowledge, there are no reasonable grounds for the same;
and (E) there has not been any violation of applicable law or regulation by the
Company or any of its subsidiaries in any of their product development efforts,
submissions or reports to the FDA, the European Commission, the EMA or any other
Health Regulatory Agency that could reasonably be expected to require
investigation, corrective action or result in enforcement action, except where
such violation would not, singly or in the aggregate, result in a Material
Adverse Effect.

 

(vv)         Health Care Products Manufacturing.  The manufacture of the
Company’s or its subsidiaries’ products by or, to the knowledge of the Company,
on behalf of the Company or any of its subsidiaries is being conducted in
compliance with all applicable Health Care Laws, including, without limitation,
the FDA’s current good manufacturing practice regulations at 21 CFR Part 820,
and, to the extent applicable, the respective counterparts thereof promulgated
by the European Commission, the EMA or other Health Regulatory Agencies.  Except
as disclosed in the Registration Statement and the Prospectus, neither the
Company nor any of its subsidiaries have had any manufacturing site (whether
owned by the Company or any of its subsidiaries or, to the knowledge of the
Company, that of a third party manufacturer for the Company’s or its
subsidiaries’ products) subject to an FDA, European Commission, EMA or other
Health Regulatory Agency shutdown or import or export prohibition, nor received
any FDA, European Commission, EMA or other Health Regulatory Agency “warning
letters,” or “untitled letters” alleging or asserting material noncompliance
with any applicable Health Care Laws, requests to make material changes to the
Company’s or its subsidiaries’ products, processes or operations, or similar
correspondence or notice from the FDA, the European Commission, the EMA or other
Health Regulatory Agency alleging or asserting material noncompliance with any
applicable Health Care Laws, other than those that have been satisfactorily
addressed and/or closed with the FDA, the European Commission, the EMA or other
Health Regulatory Agency. To the knowledge of the Company, none of

 

14

--------------------------------------------------------------------------------



 

the FDA, the European Commission, the EMA or any other Health Regulatory Agency
is considering such action.

 

(ww)       Listing.  The Company is subject to and in compliance in all material
respects with the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act.  The Common Shares are registered pursuant to Section 12(b) or
Section 12(g) of the Exchange Act and are listed on the Principal Market, and
the Company has taken no action designed to, or reasonably likely to have the
effect of, terminating the registration of the Common Shares under the Exchange
Act or delisting the Common Shares from the Principal Market, nor has the
Company received any notification that the Commission or the Principal Market is
contemplating terminating such registration or listing.

 

(xx)         Brokers.  Except for the Agent, there is no broker, finder or other
party that is entitled to receive from the Company any brokerage or finder’s fee
or other fee or commission as a result of any transactions contemplated by this
Agreement.

 

(yy)         Forward-Looking Statements.  Each financial or operational
projection or other “forward-looking statement” (as defined by Section 27A of
the Securities Act or Section 21E of the Exchange Act) contained in the
Registration Statement or the Prospectus (i) was so included by the Company in
good faith and with reasonable basis after due consideration by the Company of
the underlying assumptions, estimates and other applicable facts and
circumstances and (ii) is accompanied by meaningful cautionary statements
identifying those factors that could reasonably be expected to cause actual
results to differ materially from those in such forward-looking statement.  No
such statement, at the time it was made, was made with the knowledge of an
executive officer or director of the Company that it was false or misleading.

 

(zz)         [Reserved.]

 

(aaa)      No Reliance.  The Company has not relied upon the Agent or legal
counsel for the Agent for any legal, tax or accounting advice in connection with
the offering and sale of the Shares.

 

(bbb)      Agent Purchases.  The Company acknowledges and agrees that the Agent
has informed the Company that the Agent may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell Common Shares for its own
account while this Agreement is in effect, provided, that (i) no such purchase
or sales shall take place while an Issuance Notice is in effect (except to the
extent the Agent may engage in sales of Shares purchased or deemed purchased
from the Company as a “riskless principal” or in a similar capacity) and
(ii) the Company shall not be deemed to have authorized or consented to any such
purchases or sales by the Agent.

 

(ccc)       No Outstanding Loans or Other Extensions of Credit. Since the
adoption of Section 13(k) of the Exchange Act, neither the Company nor any of
its subsidiaries has extended or maintained credit, arranged for the extension
of credit, or renewed any extension of credit, in the form of a personal loan,
to or for any director or executive officer (or equivalent thereof) of the
Company and/or such subsidiary except for such extensions of credit as are
expressly permitted by Section 13(k) of the Exchange Act.

 

(ddd)      Compliance with Laws. The Company has not been advised, and has no
reason to believe, that it and each of its subsidiaries are not conducting
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, except where failure to be so
in compliance would not reasonably be expected to result in a Material Adverse
Effect.

 

(eee)       Compliance with Data Privacy Laws.  The Company and its subsidiaries
are, and at all prior times were, in compliance with all applicable state and
federal data privacy and security laws and

 

15

--------------------------------------------------------------------------------



 

regulations, including without limitation HIPAA (as defined below), except where
the failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and the Company and its subsidiaries
have taken commercially reasonable actions to prepare to comply with, and since
May 25, 2018, have been and currently are in compliance with, the European Union
General Data Protection Regulation (“GDPR”) (EU 2016/679) (collectively, the
“Privacy Laws”) in all material respects. To ensure compliance with the Privacy
Laws, the Company and its subsidiaries have in place, comply with, and take
appropriate steps reasonably designed to ensure compliance in all material
respects with their policies and procedures relating to data privacy and
security and the collection, storage, use, disclosure, handling, and analysis of
Personal Data (the “Policies”). The Company and its subsidiaries have at all
times made all disclosures to users or customers required by applicable laws and
regulatory rules or requirements, and none of such disclosures made or contained
in any Policy have, to the knowledge of the Company, been inaccurate or in
violation of any applicable laws and regulatory rules or requirements, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The Company further certifies that neither it nor any
subsidiary: (i) has received notice of any actual or potential liability under
or relating to, or actual or potential violation of, any of the Privacy Laws,
and has no knowledge of any event or condition that would reasonably be expected
to result in any such notice; (ii) is currently conducting or paying for, in
whole or in part, any investigation, remediation, or other corrective action
pursuant to any Privacy Law; or (iii) is a party to any order, decree, or
agreement that imposes any obligation or liability under any Privacy Law.

 

(fff)        Cybersecurity. Except where failure to be so in compliance would
not reasonably be expected to result in a Material Adverse Effect, (A) there has
been no security breach or incident, unauthorized access or disclosure, or other
compromise of or relating to the Company or any of its subsidiaries’ information
technology and computer systems, networks, hardware, software, data and
databases (including the data and information of their respective customers,
employees, vendors and any third party data maintained, processed or stored by
the Company or any of its subsidiaries, and any such data processed or stored by
third parties on behalf of the Company or any of its subsidiaries), equipment or
technology (collectively, “IT Systems and Data”); (B) the Company and its
subsidiaries have not been notified of, and have no knowledge of any event or
condition that would reasonably be expected to result in, any security breach or
incident, unauthorized access or disclosure or other compromise to their IT
Systems and Data; (C) the Company and its subsidiaries have implemented
appropriate controls, policies, procedures, and technological safeguards to
maintain and protect the integrity, continuous operation, redundancy and
security of their IT Systems and Data reasonably consistent with industry
standards and practices, or as required by applicable regulatory standards; and
(D) the Company and its subsidiaries are presently in compliance with all
applicable laws or statutes and all judgments, orders, rules and regulations of
any court or arbitrator or governmental or regulatory authority, internal
policies and contractual obligations relating to the privacy and security of IT
Systems and Data and to the protection of such IT Systems and Data from
unauthorized use, access, misappropriation or modification.

 

Any certificate signed by any officer or representative of the Company or any of
its subsidiaries and delivered to the Agent or counsel for the Agent in
connection with an issuance of Shares shall be deemed a representation and
warranty by the Company to the Agent as to the matters covered thereby on the
date of such certificate.

 

The Company acknowledges that the Agent and, for purposes of the opinions to be
delivered pursuant to Section 4(o) hereof, counsel to the Company and counsel to
the Agent, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

16

--------------------------------------------------------------------------------



 

Section 3.                                          ISSUANCE AND SALE OF COMMON
SHARES

 

(a)           Sale of Securities. On the basis of the representations,
warranties and agreements herein contained, but subject to the terms and
conditions herein set forth, the Company and the Agent agree that the Company
may from time to time seek to sell Shares through the Agent, acting as sales
agent, or directly to the Agent, acting as principal, as follows, with an
aggregate Sales Price of up to the Maximum Program Amount, based on and in
accordance with Issuance Notices as the Company may deliver, during the Agency
Period.

 

(b)           Mechanics of Issuances.

 

(A)          Issuance Notice. Upon the terms and subject to the conditions set
forth herein, on any Trading Day during the Agency Period on which the
conditions set forth in Section 5(a) and Section 5(b) shall have been satisfied,
the Company may exercise its right to request an issuance of Shares by
delivering to the Agent an Issuance Notice; provided, however, that (A) in no
event may the Company deliver an Issuance Notice to the extent that (I) the sum
of (x) the aggregate Sales Price of the requested Issuance Amount, plus (y) the
aggregate Sales Price of all Shares issued under all previous Issuance Notices
effected pursuant to this Agreement, would exceed the Maximum Program Amount;
and (B) prior to delivery of any Issuance Notice, the period set forth for any
previous Issuance Notice shall have expired or been terminated. An Issuance
Notice shall be considered delivered on the Trading Day that it is received by
e-mail to the persons set forth in Schedule A hereto and confirmed by the
Company by telephone (including a voicemail message to the persons so
identified), with the understanding that, with adequate prior written notice,
the Agent may modify the list of such persons from time to time.

 

(B)          Agent Efforts. Upon the terms and subject to the conditions set
forth in this Agreement, upon the receipt of an Issuance Notice, the Agent will
use its commercially reasonable efforts consistent with its normal sales and
trading practices to place the Shares with respect to which the Agent has agreed
to act as sales agent, subject to, and in accordance with the information
specified in, the Issuance Notice, unless the sale of the Shares described
therein has been suspended, cancelled or otherwise terminated in accordance with
the terms of this Agreement. For the avoidance of doubt, the parties to this
Agreement may modify an Issuance Notice at any time provided they both agree in
writing to any such modification.

 

(C)          Method of Offer and Sale. The Shares may be offered and sold (A) in
privately negotiated transactions with the consent of the Company; (B) as block
transactions; or (C) by any other method permitted by law deemed to be an “at
the market offering” as defined in Rule 415(a)(4) under the Securities Act,
including sales made directly on the Principal Market or sales made into any
other existing trading market of the Common Shares. Nothing in this Agreement
shall be deemed to require either party to agree to the method of offer and sale
specified in the preceding sentence, and (except as specified in clause
(A) above) the method of placement of any Shares by the Agent shall be at the
Agent’s discretion.

 

(D)          Confirmation to the Company. If acting as sales agent hereunder,
the Agent will provide written confirmation to the Company no later than the
opening of the Trading Day following the Trading Day on which it has placed
Shares hereunder setting forth the number of shares sold on such Trading Day,
the corresponding Sales Price and the Issuance Price payable to the Company in
respect thereof.

 

(E)           Settlement. Each issuance of Shares will be settled on the
applicable Settlement Date for such issuance of Shares and, subject to the
provisions of Section 5, on or before each Settlement Date, the Company will, or
will cause its transfer agent to, electronically transfer the Shares being sold
by crediting the Agent or its designee’s account at The Depository Trust Company
through its

 

17

--------------------------------------------------------------------------------



 

Deposit/Withdrawal At Custodian (DWAC) System, or by such other means of
delivery as may be mutually agreed upon by the parties hereto and, upon receipt
of such Shares, which in all cases shall be freely tradable, transferable,
registered shares in good deliverable form, the Agent will deliver, by wire
transfer of immediately available funds, the related Issuance Price in same day
funds delivered to an account designated by the Company prior to the Settlement
Date. The Company may sell Shares to the Agent as principal at a price agreed
upon at each relevant time Shares are sold pursuant to this Agreement (each, a
“Time of Sale”).

 

(F)           Suspension or Termination of Sales. Consistent with standard
market settlement practices, the Company or the Agent may, upon notice to the
other party hereto in writing or by telephone (confirmed immediately by
verifiable email), suspend any sale of Shares, and the period set forth in an
Issuance Notice shall immediately terminate; provided, however, that (A) such
suspension and termination shall not affect or impair either party’s obligations
with respect to any Shares placed or sold hereunder prior to the receipt of such
notice; (B) if the Company suspends or terminates any sale of Shares after the
Agent confirms such sale to the Company, the Company shall still be obligated to
comply with Section 3(b)(E) with respect to such Shares; and (C) if the Company
defaults in its obligation to deliver Shares on a Settlement Date, the Company
agrees that it will hold the Agent harmless against any loss, claim, damage or
expense (including, without limitation, penalties, interest and reasonable legal
fees and expenses), as incurred, arising out of or in connection with such
default by the Company. The parties hereto acknowledge and agree that, in
performing its obligations under this Agreement, the Agent may borrow Common
Shares from stock lenders in the event that the Company has not delivered Shares
to settle sales as required by subsection (v) above, and may use the Shares to
settle or close out such borrowings. The Company agrees that no such notice
shall be effective against the Agent unless it is made to the persons identified
in writing by the Agent pursuant to Section 3(b)(A).

 

(G)          No Guarantee of Placement, Etc. The Company acknowledges and agrees
that (A) there can be no assurance that the Agent will be successful in placing
Shares; (B) the Agent will incur no liability or obligation to the Company or
any other Person if it does not sell Shares; and (C) the Agent shall be under no
obligation to purchase Shares on a principal basis pursuant to this Agreement,
except as otherwise specifically agreed by the Agent and the Company.

 

(H)          Material Non-Public Information. Notwithstanding any other
provision of this Agreement, the Company and the Agent agree that the Company
shall not deliver any Issuance Notice to the Agent, and the Agent shall not be
obligated to place any Shares, during any period in which the Company is in
possession of material non-public information.

 

(c)           Fees. As compensation for services rendered, the Company shall pay
to the Agent, on the applicable Settlement Date, the Selling Commission for the
applicable Issuance Amount (including with respect to any suspended or
terminated sale pursuant to Section 3(b)(F)) by the Agent deducting the Selling
Commission from the applicable Issuance Amount.

 

(d)           Expenses. The Company agrees to pay all costs, fees and expenses
incurred in connection with the performance of its obligations hereunder and in
connection with the transactions contemplated hereby, including without
limitation (i) all expenses incident to the issuance and delivery of the Shares
(including all printing and engraving costs); (ii) all fees and expenses of the
registrar and transfer agent of the Shares; (iii) all necessary issue, transfer
and other stamp taxes in connection with the issuance and sale of the Shares;
(iv) all fees and expenses of the Company’s counsel, independent public or
certified public accountants and other advisors; (v) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of experts), the Prospectus, any
Free Writing Prospectus (as defined below) prepared by or on behalf of, used by,
or referred to by the Company, and

 

18

--------------------------------------------------------------------------------



 

all amendments and supplements thereto, and this Agreement; (vi) all filing
fees, attorneys’ fees and expenses incurred by the Company or the Agent in
connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Shares for offer and
sale under the state securities or blue sky laws or the provincial securities
laws of Canada, and, if requested by the Agent, preparing and printing a “Blue
Sky Survey” or memorandum and a “Canadian wrapper” and any supplements thereto,
advising the Agent of such qualifications, registrations, determinations and
exemptions; (vii) the reasonable fees and disbursements of the Agent’s counsel,
including the reasonable fees and expenses of counsel for the Agent in
connection with FINRA review, if any, and approval of the Agent’s participation
in the offering and distribution of the Shares; (viii) the filing fees incident
to FINRA review, if any; (ix) the costs and expenses of the Company relating to
investor presentations on any “road show” undertaken in connection with the
marketing of the offering of the Shares, including, without limitation, expenses
associated with the preparation or dissemination of any electronic road show,
expenses associated with the production of road show slides and graphics, fees
and expenses of any consultants engaged in connection with the road show
presentations with the prior approval of the Company, travel and lodging
expenses of the representatives, employees and officers of the Company and of
the Agent and any such consultants, and the cost of any aircraft chartered in
connection with the road show; and (x) the fees and expenses associated with
listing the Shares on the Principal Market. The fees and disbursements of
Agent’s counsel pursuant to subsections (vi) and (vii) above shall not exceed
$75,000.

 

Section 4.                                          ADDITIONAL COVENANTS

 

The Company covenants and agrees with the Agent as follows, in addition to any
other covenants and agreements made elsewhere in this Agreement:

 

(a)           Exchange Act Compliance. During the Agency Period, the Company
shall (A) file, on a timely basis, with the Commission all reports and documents
required to be filed under Section 13, 14 or 15 of the Exchange Act in the
manner and within the time periods required by the Exchange Act; and (B) either
(A) include in its quarterly reports on Form 10-Q and its annual reports on
Form 10-K, a summary detailing, for the relevant reporting period, (1) the
number of Shares sold through the Agent pursuant to this Agreement and (2) the
net proceeds received by the Company from such sales or (B) prepare a prospectus
supplement containing, or include in such other filing permitted by the
Securities Act or Exchange Act (each an “Interim Prospectus Supplement”), such
summary information and, at least once a quarter and subject to this Section 4,
file such Interim Prospectus Supplement pursuant to Rule 424(b) under the
Securities Act (and within the time periods required by Rule 424(b) and
Rule 430B under the Securities Act).

 

(b)           Securities Act Compliance. After the date of this Agreement, the
Company shall promptly advise the Agent in writing (i) of the receipt of any
comments of, or requests for additional or supplemental information from, the
Commission; (ii) of the time and date of any filing of any post-effective
amendment to the Registration Statement, any Rule 462(b) Registration Statement,
any amendment or supplement to the Prospectus or any Free Writing Prospectus;
(iii) of the time and date that any post-effective amendment to the Registration
Statement or any Rule 462(b) Registration Statement becomes effective; and
(iv) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any post-effective amendment
thereto, any Rule 462(b) Registration Statement or any amendment or supplement
to the Prospectus or of any order preventing or suspending the use of any Free
Writing Prospectus or the Prospectus, or of any proceedings to remove, suspend
or terminate from listing or quotation the Common Shares from any securities
exchange upon which they are listed for trading or included or designated for
quotation, or of the threatening or initiation of any proceedings for any of
such purposes. If the Commission shall enter any such stop order at any time,
the Company will use its reasonable efforts to obtain the lifting of such order
as soon as practicable.

 

19

--------------------------------------------------------------------------------



 

Additionally, the Company agrees that it shall comply with the provisions of
Rule 424(b) and Rule 433, as applicable, under the Securities Act and will use
its reasonable efforts to confirm that any filings made by the Company under
such Rule 424(b) or Rule 433 were received in a timely manner by the Commission.

 

(c)           Amendments and Supplements to the Prospectus and Other Securities
Act Matters. If any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Prospectus so that the Prospectus does
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading,
or if in the opinion of the Agent or counsel for the Agent it is otherwise
necessary to amend or supplement the Prospectus to comply with applicable law,
including the Securities Act, the Company agrees (subject to Section 4(d) and
4(f)) to promptly prepare, file with the Commission and furnish at its own
expense to the Agent, amendments or supplements to the Prospectus so that the
statements in the Prospectus as so amended or supplemented will not include an
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances when
the Prospectus is delivered to a purchaser, be misleading or so that the
Prospectus, as amended or supplemented, will comply with applicable law
including the Securities Act. Neither the Agent’s consent to, or delivery of,
any such amendment or supplement shall constitute a waiver of any of the
Company’s obligations under Sections 4(d) and 4(f).

 

(d)           Agent’s Review of Proposed Amendments and Supplements. Prior to
amending or supplementing the Registration Statement (including any
Rule 462(b) Registration Statement) or the Prospectus (excluding any amendment
or supplement through incorporation of any report filed under the Exchange Act),
the Company shall furnish to the Agent for review, a reasonable amount of time
(in any event, not less than three (3) full business days) prior to the proposed
time of filing or use thereof, a copy of each such proposed amendment or
supplement, and the Company shall file with the Commission within the applicable
period specified in Rule 424(b) under the Securities Act any prospectus required
to be filed pursuant to such Rule.

 

(e)           Use of Free Writing Prospectus. Neither the Company nor the Agent
has prepared, used, referred to or distributed, or will prepare, use, refer to
or distribute, without the other party’s prior written consent, any “written
communication” that constitutes a “free writing prospectus” as such terms are
defined in Rule 405 under the Securities Act with respect to the offering
contemplated by this Agreement (any such free writing prospectus being referred
to herein as a “Free Writing Prospectus”).

 

(f)            Free Writing Prospectuses. The Company shall furnish to the Agent
for review, a reasonable amount of time prior to the proposed time of filing or
use thereof, a copy of each proposed free writing prospectus or any amendment or
supplement thereto to be prepared by or on behalf of, used by, or referred to by
the Company and the Company shall not file, use or refer to any proposed free
writing prospectus or any amendment or supplement thereto without the Agent’s
consent. The Company shall furnish to the Agent, without charge, as many copies
of any free writing prospectus prepared by or on behalf of, or used by the
Company, as the Agent may reasonably request. If at any time when a prospectus
is required by the Securities Act (including, without limitation, pursuant to
Rule 173(d)) to be delivered in connection with sales of the Shares (but in any
event if at any time through and including the date of this Agreement) there
occurred or occurs an event or development as a result of which any free writing
prospectus prepared by or on behalf of, used by, or referred to by the Company
conflicted or would conflict with the information contained in the Registration
Statement or included or would include an untrue statement of a material fact or
omitted or would omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances prevailing at that
subsequent time, not misleading, the Company shall promptly amend or supplement
such free writing prospectus to eliminate or correct such conflict or so that
the statements in such free writing prospectus as so amended or

 

20

--------------------------------------------------------------------------------



 

supplemented will not include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances prevailing at such subsequent time, not misleading,
as the case may be; provided, however, that prior to amending or supplementing
any such free writing prospectus, the Company shall furnish to the Agent for
review, a reasonable amount of time prior to the proposed time of filing or use
thereof, a copy of such proposed amended or supplemented free writing prospectus
and the Company shall not file, use or refer to any such amended or supplemented
free writing prospectus without the Agent’s consent.

 

(g)           Filing of Agent Free Writing Prospectuses. The Company shall not
take any action that would result in the Agent or the Company being required to
file with the Commission pursuant to Rule 433(d) under the Securities Act a free
writing prospectus prepared by or on behalf of the Agent that the Agent
otherwise would not have been required to file thereunder.

 

(h)           Copies of Registration Statement and Prospectus. After the date of
this Agreement through the last time that a prospectus is required by the
Securities Act (including, without limitation, pursuant to Rule 173(d)) to be
delivered in connection with sales of the Shares, the Company agrees to furnish
the Agent with copies (which may be electronic copies) of the Registration
Statement and each amendment thereto, and with copies of the Prospectus and each
amendment or supplement thereto in the form in which it is filed with the
Commission pursuant to the Securities Act or Rule 424(b) under the Securities
Act, both in such quantities as the Agent may reasonably request from time to
time; and, if the delivery of a prospectus is required under the Securities Act
or under the blue sky or securities laws of any jurisdiction at any time on or
prior to the applicable Settlement Date for any period set forth in an Issuance
Notice in connection with the offering or sale of the Shares and if at such time
any event has occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made when such Prospectus
is delivered, not misleading, or, if for any other reason it is necessary during
such same period to amend or supplement the Prospectus or to file under the
Exchange Act any document incorporated by reference in the Prospectus in order
to comply with the Securities Act or the Exchange Act, to notify the Agent and
to request that the Agent suspend offers to sell Shares (and, if so notified,
the Agent shall cease such offers as soon as practicable); and if the Company
decides to amend or supplement the Registration Statement or the Prospectus as
then amended or supplemented, to advise the Agent promptly by telephone (with
confirmation in writing) and to prepare and cause to be filed promptly with the
Commission an amendment or supplement to the Registration Statement or the
Prospectus as then amended or supplemented that will correct such statement or
omission or effect such compliance; provided, however, that if during such same
period the Agent is required to deliver a prospectus in respect of transactions
in the Shares, the Company shall promptly prepare and file with the Commission
such an amendment or supplement.

 

(i)            Blue Sky Compliance. The Company shall cooperate with the Agent
and counsel for the Agent to qualify or register the Shares for sale under (or
obtain exemptions from the application of) the state securities or blue sky laws
or Canadian provincial securities laws of those jurisdictions designated by the
Agent, shall comply with such laws and shall continue such qualifications,
registrations and exemptions in effect so long as required for the distribution
of the Shares. The Company shall not be required to qualify as a foreign
corporation or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation. The Company will advise
the Agent promptly of the suspension of the qualification or registration of (or
any such exemption relating to) the Shares for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such qualification,
registration or exemption, the Company shall use its reasonable efforts to
obtain the withdrawal thereof as soon as practicable.

 

21

--------------------------------------------------------------------------------



 

(j)            Earnings Statement. As soon as practicable, the Company will make
generally available to its security holders and to the Agent an earnings
statement (which need not be audited) covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the date of this Agreement which shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 under the Securities Act.

 

(k)           Listing; Reservation of Shares. (a) The Company will maintain the
listing of the Shares on the Principal Market; and (b) the Company will reserve
and keep available at all times, free of preemptive rights, Shares for the
purpose of enabling the Company to satisfy its obligations under this Agreement.

 

(l)            Transfer Agent. The Company shall engage and maintain, at its
expense, a registrar and transfer agent for the Shares.

 

(m)          Due Diligence. During the term of this Agreement, the Company will
reasonably cooperate with any reasonable due diligence review conducted by the
Agent in connection with the transactions contemplated hereby, including,
without limitation, providing information and making available documents and
senior corporate officers, during normal business hours and at the Company’s
principal offices, as the Agent may reasonably request from time to time.

 

(n)           Representations and Warranties. The Company acknowledges that each
delivery of an Issuance Notice and each delivery of Shares on a Settlement Date
shall be deemed to be (i) an affirmation to the Agent that the representations
and warranties of the Company contained in or made pursuant to this Agreement
are true and correct as of the date of such Issuance Notice or of such
Settlement Date, as the case may be, as though made at and as of each such date,
except as may be disclosed in the Prospectus (including any documents
incorporated by reference therein and any supplements thereto); and (ii) an
undertaking that the Company will advise the Agent if any of such
representations and warranties will not be true and correct as of the Settlement
Date for the Shares relating to such Issuance Notice, as though made at and as
of each such date (except that such representations and warranties shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented relating to such Shares).

 

(o)           Deliverables at Triggering Event Dates; Certificates. The Company
agrees that on or prior to the date of the first Issuance Notice and, during the
term of this Agreement after the date of the first Issuance Notice, upon:

 

(A)          the filing of the Prospectus or the amendment or supplement of any
Registration Statement or Prospectus (other than a prospectus supplement
relating solely to an offering of securities other than the Shares or a
prospectus filed pursuant to Section 4(a)(B)(B)), by means of a post-effective
amendment, sticker or supplement, but not by means of incorporation of documents
by reference into the Registration Statement or Prospectus;

 

(B)          the filing with the Commission of an annual report on Form 10-K or
a quarterly report on Form 10-Q (including any Form 10-K/A or Form 10-Q/A
containing amended financial information or a material amendment to the
previously filed annual report on Form 10-K or quarterly report on Form 10-Q),
in each case, of the Company; or

 

(C)          the filing with the Commission of a current report on Form 8-K of
the Company containing amended financial information (other than information
“furnished” pursuant to Item 2.02 or 7.01 of Form 8-K or to provide disclosure
pursuant to Item 8.01 of Form 8-K

 

22

--------------------------------------------------------------------------------



 

relating to reclassification of certain properties as discontinued operations in
accordance with Statement of Financial Accounting Standards No. 144) that is
material to the offering of securities of the Company in the Agent’s reasonable
discretion;

 

(any such event, a “Triggering Event Date”), the Company shall furnish the Agent
(but in the case of clause (C) above only if the Agent reasonably determines
that the information contained in such current report on Form 8-K of the Company
is material) with a certificate as of the Triggering Event Date, in the form and
substance satisfactory to the Agent and its counsel, substantially similar to
the form previously provided to the Agent and its counsel, modified, as
necessary, to relate to the Registration Statement and the Prospectus as amended
or supplemented, (A) confirming that the representations and warranties of the
Company contained in this Agreement are true and correct, (B) that the Company
has performed all of its obligations hereunder to be performed on or prior to
the date of such certificate and as to the matters set forth in
Section 5(a)(C) hereof, and (C) containing any other certification that the
Agent shall reasonably request. The requirement to provide a certificate under
this Section 4(o) shall be waived for any Triggering Event Date occurring at a
time when no Issuance Notice is pending or a suspension is in effect, which
waiver shall continue until the earlier to occur of the date the Company
delivers instructions for the sale of Shares hereunder (which for such calendar
quarter shall be considered a Triggering Event Date) and the next occurring
Triggering Event Date. Notwithstanding the foregoing, if the Company
subsequently decides to sell Shares following a Triggering Event Date when a
suspension was in effect and did not provide the Agent with a certificate under
this Section 4(o), then before the Company delivers the instructions for the
sale of Shares or the Agent sells any Shares pursuant to such instructions, the
Company shall provide the Agent with a certificate in conformity with this
Section 4(o) dated as of the date that the instructions for the sale of Shares
are issued.

 

(p)           Legal Opinions. On or prior to the date of the first Issuance
Notice and within five (5) Trading Days of each Triggering Event Date with
respect to which the Company is obligated to deliver a certificate pursuant to
Section 4(o) for which no waiver is applicable and excluding the date of this
Agreement, (i) a negative assurance letter and a written legal opinion of Cooley
LLP, counsel to the Company, and (ii) a negative assurance letter of Skadden,
Arps, Slate, Meagher & Flom LLP, counsel to the Agent, each dated the date of
delivery, in form and substance reasonably satisfactory to Agent, substantially
similar to the form previously provided to the Agent, modified, as necessary, to
relate to the Registration Statement and the Prospectus as then amended or
supplemented shall be furnished to the Agent; provided, however, the Company
shall be required to furnish no more than one written legal opinion hereunder
per calendar quarter. In lieu of such written legal opinions for subsequent
periodic filings, in the discretion of the Agent, the Company may furnish a
reliance letter from such counsel to the Agent, permitting the Agent to rely on
a previously delivered written legal opinion, modified as appropriate for any
passage of time or Triggering Event Date (except that statements in such prior
opinion shall be deemed to relate to the Registration Statement and the
Prospectus as amended or supplemented as of such Triggering Event Date).

 

(q)           Comfort Letter. On or prior to the date of the first Issuance
Notice and within five (5) Trading Days of each Triggering Event Date with
respect to which the Company is obligated to deliver a certificate pursuant to
Section 4(o) for which no waiver is applicable and excluding the date of this
Agreement, the Company shall cause Ernst & Young LLP, the independent registered
public accounting firm who has audited the financial statements included or
incorporated by reference in the Registration Statement, to furnish the Agent a
comfort letter, dated the date of delivery, in form and substance reasonably
satisfactory to the Agent and its counsel, substantially similar to the form
previously provided to the Agent and its counsel; provided, however, that any
such comfort letter will only be required on the Triggering Event Date specified
to the extent that it contains financial statements filed with the Commission
under the Exchange Act and incorporated or deemed to be incorporated by
reference into a Prospectus. If requested by the Agent, the Company shall also
cause a comfort letter to be furnished to the

 

23

--------------------------------------------------------------------------------



 

Agent within ten (10) Trading Days of the date of occurrence of any material
transaction or event requiring the filing of a current report on Form 8-K
containing material amended financial information of the Company, including the
restatement of the Company’s financial statements. The Company shall be required
to furnish no more than one comfort letter hereunder per calendar quarter.

 

(r)            Secretary’s Certificate. On or prior to the date of the first
Issuance Notice and within five (5) Trading Days of each Triggering Event Date,
the Company shall furnish the Agent a certificate executed by the Secretary of
the Company, signing in such capacity, dated the date of delivery (i) certifying
that attached thereto are true and complete copies of the resolutions duly
adopted by the Board of Directors of the Company authorizing the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby (including, without limitation, the issuance of the Shares pursuant to
this Agreement), which authorization shall be in full force and effect on and as
of the date of such certificate, (ii) certifying and attesting to the office,
incumbency, due authority and specimen signatures of each Person who executed
this Agreement for or on behalf of the Company, and (iii) containing any other
certification that the Agent shall reasonably request.

 

(s)            Agent’s Own Account; Clients’ Account. The Company consents to
the Agent trading, in compliance with applicable law, in the Common Shares for
the Agent’s own account and for the account of its clients at the same time as
sales of the Shares occur pursuant to this Agreement.

 

(t)            Investment Limitation. The Company shall not invest, or otherwise
use the proceeds received by the Company from its sale of the Shares in such a
manner as would require the Company or any of its subsidiaries to register as an
investment company under the Investment Company Act.

 

(u)           Market Activities. The Company will not take, directly or
indirectly, any action designed to or that might be reasonably expected to cause
or result in stabilization or manipulation of the price of the Shares or any
other reference security, whether to facilitate the sale or resale of the Shares
or otherwise, and the Company will, and shall use commercially reasonable
efforts to cause each of its affiliates to, comply with all applicable
provisions of Regulation M. If the limitations of Rule 102 of Regulation M
(“Rule 102”) do not apply with respect to the Shares or any other reference
security pursuant to any exception set forth in Section (d) of Rule 102, then
promptly upon notice from the Agent (or, if later, at the time stated in the
notice), the Company will, and shall use commercially reasonable efforts to
cause each of its affiliates to, comply with Rule 102 as though such exception
were not available but the other provisions of Rule 102 (as interpreted by the
Commission) did apply. The Company shall promptly notify the Agent if it no
longer meets the requirements set forth in Section (d) of Rule 102.

 

(v)           Notice of Other Sale. Without providing the Agent notice as
promptly as reasonably possible beforehand, the Company will not, directly or
indirectly, offer to sell, sell, contract to sell, grant any option to sell or
otherwise dispose of any Common Shares or securities convertible into or
exchangeable for Common Shares (other than Shares hereunder), warrants or any
rights to purchase or acquire Common Shares, during the period beginning on the
third Trading Day immediately prior to the date on which any Issuance Notice is
delivered to the Agent hereunder and ending on the third Trading Day immediately
following the Settlement Date with respect to Shares sold pursuant to such
Issuance Notice; and will not directly or indirectly enter into any other “at
the market” or continuous equity transaction offer to sell, sell, contract to
sell, grant any option to sell or otherwise dispose of any Common Shares (other
than the Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Shares, warrants or any rights to purchase or
acquire, Common Shares prior to the termination of this Agreement; provided,
however, that such restrictions will not be required in connection with the
Company’s (i) issuance or sale of Common Shares, options to purchase Common
Shares or Common Shares issuable upon the exercise of options or other equity
awards pursuant to any employee or director share option, incentive or benefit
plan, share purchase or ownership plan, long-term incentive plan, dividend
reinvestment plan, inducement award under rules of the Principal Market or other
compensation plan of the Company or its subsidiaries, as in effect on the date
of this Agreement, (ii) issuance or sale of Common Shares issuable upon
exchange, conversion or redemption of securities or the exercise or

 

24

--------------------------------------------------------------------------------



 

vesting of warrants, options or other equity awards, (iii) issuance or sale of
Common Shares or securities convertible into or exchangeable for Common Shares
as consideration for mergers, acquisitions, other business combinations, joint
ventures or strategic alliances occurring after the date of this Agreement which
are not used for capital raising purposes and (iv) modification of any
outstanding options, warrants of any rights to purchase or acquire Common
Shares.

 

Section 5.                                          CONDITIONS TO DELIVERY OF
ISSUANCE NOTICES AND TO SETTLEMENT

 

(a)           Conditions Precedent to the Right of the Company to Deliver an
Issuance Notice and the Obligation of the Agent to Sell Shares. The right of the
Company to deliver an Issuance Notice hereunder is subject to the satisfaction,
on the date of delivery of such Issuance Notice, and the obligation of the Agent
to use its commercially reasonable efforts to place Shares during the applicable
period set forth in the Issuance Notice is subject to the satisfaction, on each
Trading Day during the applicable period set forth in the Issuance, of each of
the following conditions:

 

(A)          Accuracy of the Company’s Representations and Warranties;
Performance by the Company. The Company shall have delivered the certificate
required to be delivered pursuant to Section 4(o) on or before the date on which
delivery of such certificate is required pursuant to Section 4(o). The Company
shall have performed, satisfied and complied with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to such date, including, but not limited to, the
covenants contained in Section 4(m), Section 4(q) and Section 4(r).

 

(B)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby that prohibits or directly and materially adversely affects any of the
transactions contemplated by this Agreement, and no proceeding shall have been
commenced that may have the effect of prohibiting or materially adversely
affecting any of the transactions contemplated by this Agreement.

 

(C)          Material Adverse Effect. Except as disclosed in the Prospectus,
(a) in the judgment of the Agent there shall not have occurred any Material
Adverse Effect; and (b) there shall not have occurred any downgrading, nor shall
any notice have been given of any intended or potential downgrading or of any
review for a possible change that does not indicate the direction of the
possible change, in the rating accorded any securities of the Company or any of
its subsidiaries by any “nationally recognized statistical rating organization”
as such term is defined for purposes of Section 3(a)(62) of the Exchange Act.

 

(D)          No Suspension of Trading in or Delisting of Common Shares; Other
Events. The trading of the Common Shares (including without limitation the
Shares) shall not have been suspended by the Commission, the Principal Market or
FINRA and the Common Shares (including without limitation the Shares) shall have
been approved for listing or quotation on and shall not have been delisted from
the Principal Market or any of its constituent markets. There shall not have
occurred (and be continuing in the case of occurrences under clauses (i) and
(ii) below) any of the following: (i) trading or quotation in any of the
Company’s securities shall have been suspended or limited by the Commission or
by the Principal Market or trading in securities generally on either the
Principal Market shall have been suspended or limited, or minimum or maximum
prices shall have been generally established on any of such stock exchanges by
the Commission or FINRA; (ii) a general banking moratorium shall have been
declared by any of federal or New York, authorities; or (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or

 

25

--------------------------------------------------------------------------------



 

international financial markets, or any substantial change or development
involving a prospective substantial change in United States’ or international
political, financial or economic conditions, as in the judgment of the Agent is
material and adverse and makes it impracticable to market the Shares in the
manner and on the terms described in the Prospectus or to enforce contracts for
the sale of securities.

 

(b)           Documents Required to be Delivered on each Issuance Notice Date.
The Agent’s obligation to use its commercially reasonable efforts to place
Shares hereunder shall additionally be conditioned upon the delivery to the
Agent on or before the Issuance Notice Date of a certificate in form and
substance reasonably satisfactory to the Agent, executed by the Chief Executive
Officer, President or Chief Financial Officer of the Company, to the effect that
all conditions to the delivery of such Issuance Notice shall have been satisfied
as at the date of such certificate (which certificate shall not be required if
the foregoing representations shall be set forth in the Issuance Notice).

 

(c)           No Misstatement or Material Omission. Agent shall not have advised
the Company that the Registration Statement or the Prospectus, or any amendment
or supplement thereto, contains an untrue statement of fact that in the Agent’s
reasonable opinion is material, or omits to state a fact that in the Agent’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

Section 6.                                          INDEMNIFICATION AND
CONTRIBUTION

 

(a)           Indemnification of the Agent. The Company agrees to indemnify and
hold harmless the Agent, its officers and employees, and each person, if any,
who controls the Agent within the meaning of the Securities Act or the Exchange
Act against any loss, claim, damage, liability or expense, as incurred, to which
the Agent or such officer, employee or controlling person may become subject,
under the Securities Act, the Exchange Act, other federal or state statutory law
or regulation, or the laws or regulations of foreign jurisdictions where Shares
have been offered or sold or at common law or otherwise (including in settlement
of any litigation), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon (i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, or any amendment thereto, including any
information deemed to be a part thereof pursuant to Rule 430B under the
Securities Act, or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (ii) any untrue statement or alleged untrue statement of a material
fact contained in any Free Writing Prospectus that the Company has used,
referred to or filed, or is required to file, pursuant to Rule 433(d) of the
Securities Act or the Prospectus (or any amendment or supplement thereto), or
the omission or alleged omission therefrom of a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; or (iii) any act or failure to act or any
alleged act or failure to act by the Agent in connection with, or relating in
any manner to, the Common Shares or the offering contemplated hereby, and which
is included as part of or referred to in any loss, claim, damage, liability or
action arising out of or based upon any matter covered by clause (i) or
(ii) above, provided that the Company shall not be liable under this clause
(iii) to the extent that a court of competent jurisdiction shall have determined
by a final judgment that such loss, claim, damage, liability or action resulted
directly from any such acts or failures to act undertaken or omitted to be taken
by the Agent through its bad faith or willful misconduct, and to reimburse the
Agent and each such officer, employee and controlling person for any and all
documented expenses (including the fees and disbursements of counsel chosen by
the Agent) as such expenses are reasonably incurred by the Agent or such
officer, employee or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action; provided, however, that the foregoing indemnity
agreement shall not apply to any loss, claim, damage, liability or expense to
the extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance

 

26

--------------------------------------------------------------------------------



 

upon and in conformity with written information furnished to the Company by the
Agent expressly for use in the Registration Statement, any such Free Writing
Prospectus or the Prospectus (or any amendment or supplement thereto), it being
understood and agreed that the only such information furnished by the Agent to
the Company consists of the information described in subsection (b) below. The
indemnity agreement set forth in this Section 6(a) shall be in addition to any
liabilities that the Company may otherwise have.

 

(b)           Indemnification of the Company, its Directors and Officers. The
Agent agrees to indemnify and hold harmless the Company, each of its directors,
each of its officers who signed the Registration Statement and each person, if
any, who controls the Company within the meaning of the Securities Act or the
Exchange Act against any loss, claim, damage, liability or expense, as incurred,
to which the Company or any such director, officer or controlling person may
become subject, under the Securities Act, the Exchange Act, or other federal or
state statutory law or regulation, or the laws or regulations of foreign
jurisdictions where Shares have been offered or sold or at common law or
otherwise (including in settlement of any litigation), arises out of or is based
upon (i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, or any amendment thereto, including any
information deemed to be a part thereof pursuant to Rule 430B under the
Securities Act, or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or (ii) any untrue statement or alleged untrue statement of a
material fact contained in any Free Writing Prospectus that the Company has
used, referred to or filed, or is required to file, pursuant to Rule 433(d) of
the Securities Act or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, but only to the extent arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Agent expressly for use in the
Registration Statement, any such Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto), it being understood and agreed that the
only such information furnished by the Agent to the Company consists of solely
the name of the Agent, and to reimburse the Company and each such director,
officer and controlling person for any and all documented expenses (including
the fees and disbursements of counsel chosen by the Company) as such expenses
are reasonably incurred by the Company or such officer, director or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action. The indemnity
agreement set forth in this Section 6(b) shall be in addition to any liabilities
that the Agent or the Company may otherwise have.

 

(c)           Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 6 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 6, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party for contribution or otherwise than under
the indemnity agreement contained in this Section 6 or to the extent it is not
prejudiced as a proximate result of such failure. In case any such action is
brought against any indemnified party and such indemnified party seeks or
intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in, and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to

 

27

--------------------------------------------------------------------------------



 

the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties. Upon receipt of notice from the indemnifying party to such indemnified
party of such indemnifying party’s election so to assume the defense of such
action and approval by the indemnified party of counsel (not to be unreasonably
withheld, delayed or conditioned), the indemnifying party will not be liable to
such indemnified party under this Section 6 for any reasonable and documented
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless (i) the indemnified party shall have
employed separate counsel in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the fees and expenses of more than one separate counsel (together
with local counsel), representing the indemnified parties who are parties to
such action), which counsel (together with any local counsel) for the
indemnified parties shall be selected by the Agent (in the case of counsel for
the indemnified parties referred to in Section 6(a) above) or the Company (in
the case of counsel for the indemnified parties referred to in
Section 6(b) above), (ii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of commencement of the action or
(iii) the indemnifying party has authorized in writing the employment of counsel
for the indemnified party at the expense of the indemnifying party, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party and shall be paid as they are incurred.

 

(d)           Settlements. The indemnifying party under this Section 6 shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by
Section 6(b) hereof, the indemnifying party agrees that it shall be liable for
any settlement of any proceeding effected without its written consent if
(i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request; and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding.

 

(e)           Contribution. If the indemnification provided for in this
Section 6 is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company, on the one hand, and the Agent, on
the other hand, from the offering of the Shares pursuant to this Agreement; or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Agent, on the other hand, in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits received by the Company, on the one hand, and the Agent,
on the other hand, in connection with the offering of the Shares pursuant to
this Agreement shall be deemed to be in the same respective proportions as the
total gross proceeds from the offering of

 

28

--------------------------------------------------------------------------------



 

 

the Shares (before deducting expenses) received by the Company bear to the total
commissions received by the Agent. The relative fault of the Company, on the one
hand, and the Agent, on the other hand, shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company, on the one hand, or the Agent, on the
other hand, and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.

 

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 6(b), any reasonable and
documented legal or other fees or expenses reasonably incurred by such party in
connection with investigating or defending any action or claim. The provisions
set forth in Section 6(b) with respect to notice of commencement of any action
shall apply if a claim for contribution is to be made under this Section 6(e);
provided, however, that no additional notice shall be required with respect to
any action for which notice has been given under Section 6(b) for purposes of
indemnification.

 

The Company and the Agent agree that it would not be just and equitable if
contribution pursuant to this Section 6(e) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 6(e).

 

Notwithstanding the provisions of this Section 6(e), the Agent shall not be
required to contribute any amount in excess of the agent fees received by the
Agent in connection with the offering contemplated hereby. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. For purposes of this Section 6(e),
each officer and employee of the Agent and each person, if any, who controls the
Agent within the meaning of the Securities Act or the Exchange Act shall have
the same rights to contribution as the Agent, and each director of the Company,
each officer of the Company who signed the Registration Statement, and each
person, if any, who controls the Company with the meaning of the Securities Act
and the Exchange Act shall have the same rights to contribution as the Company.

 

Section 7.                                          TERMINATION & SURVIVAL

 

(a)           Term. Subject to the provisions of this Section 7, the term of
this Agreement shall continue from the date of this Agreement until the end of
the Agency Period, unless earlier terminated by the parties to this Agreement
pursuant to this Section 7.

 

(b)           Termination; Survival Following Termination.

 

(A)          Either party may terminate this Agreement prior to the end of the
Agency Period, by giving written notice as required by this Agreement, upon 10
Trading Days’ notice to the other party; provided that, (A) if the Company
terminates this Agreement after the Agent confirms to the Company any sale of
Shares, the Company shall remain obligated to comply with Section 3(b)(E) with
respect to such Shares and (B) Section 2, Section 6, Section 7 and Section 8
shall survive termination of this Agreement. If termination shall occur prior to
the Settlement Date for any sale of Shares, such sale shall nevertheless settle
in accordance with the terms of this Agreement.

 

(B)          In addition to the survival provision of Section 7(b)(A), the
respective indemnities, agreements, representations, warranties and other
statements of the Company, of its officers and of the Agent set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Agent or the Company or any of its
or their partners, officers or directors or any controlling person, as the case
may be, and, anything herein to the

 

29

--------------------------------------------------------------------------------



 

contrary notwithstanding, will survive delivery of and payment for the Shares
sold hereunder and any termination of this Agreement.

 

Section 8.                                          MISCELLANEOUS

 

(a)           Press Releases and Disclosure. The Company may issue a press
release describing the material terms of the transactions contemplated hereby as
soon as practicable following the date of this Agreement, and may file with the
Commission a Current Report on Form 8-K, with this Agreement attached as an
exhibit thereto, describing the material terms of the transactions contemplated
hereby, and the Company shall consult with the Agent prior to making such
disclosures, and the parties hereto shall use all commercially reasonable
efforts, acting in good faith, to agree upon a text for such disclosures that is
reasonably satisfactory to all parties hereto. No party hereto shall issue
thereafter any press release or like public statement (including, without
limitation, any disclosure required in reports filed with the Commission
pursuant to the Exchange Act) related to this Agreement or any of the
transactions contemplated hereby without the prior written approval of the other
party hereto, except as may be necessary or appropriate in the reasonable
opinion of the party seeking to make disclosure to comply with the requirements
of applicable law or stock exchange rules. If any such press release or like
public statement is so required, the party making such disclosure shall consult
with the other party prior to making such disclosure, and the parties shall use
all commercially reasonable efforts, acting in good faith, to agree upon a text
for such disclosure that is reasonably satisfactory to all parties hereto.

 

(b)           No Advisory or Fiduciary Relationship. The Company acknowledges
and agrees that (i) the transactions contemplated by this Agreement, including
the determination of any fees, are arm’s-length commercial transactions between
the Company and the Agent, (ii) when acting as a principal under this Agreement,
the Agent is and has been acting solely as a principal is not the agent or
fiduciary of the Company, or its stockholders, creditors, employees or any other
party, (iii) the Agent has not assumed nor will assume an advisory or fiduciary
responsibility in favor of the Company with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Agent has advised or is currently advising the Company on other matters) and the
Agent does not have any obligation to the Company with respect to the
transactions contemplated hereby except the obligations expressly set forth in
this Agreement, (iv) the Agent and its respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company, and (v) the Agent has not provided any legal, accounting, regulatory or
tax advice with respect to the transactions contemplated hereby and the Company
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it deemed appropriate.

 

(c)           Research Analyst Independence. The Company acknowledges that the
Agent’s research analysts and research departments are required to and should be
independent from their respective investment banking divisions and are subject
to certain regulations and internal policies, and as such the Agent’s research
analysts may hold views and make statements or investment recommendations and/or
publish research reports with respect to the Company or the offering that differ
from the views of their respective investment banking divisions. The Company
understands that the Agent is a full service securities firm and as such from
time to time, subject to applicable securities laws, may effect transactions for
its own account or the account of its customers and hold long or short positions
in debt or equity securities of the companies that may be the subject of the
transactions contemplated by this Agreement.

 

(d)           Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:

 

30

--------------------------------------------------------------------------------



 

If to the Agent:

 

Jefferies LLC
520 Madison Avenue
New York, NY 10022
Attention:  General Counsel

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036
Facsimile: (917) 777-3259
Attention: Michael J. Zeidel, Esq.

 

If to the Company:

 

Senseonics Holdings, Inc.
24051 Seneca Meadows Parkway
Germantown, MD 20876
Facsimile: (301) 515-0988
Attention: Chief Financial Officer

 

with a copy (which shall not constitute notice) to:

 

Cooley LLP
11951 Freedom Drive
Reston, VA 20190
Facsimile: (703) 456-8100
Attention: Christian E. Plaza

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others in accordance with this Section 8(d).

 

(e)           Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, and to the benefit of the employees, officers
and directors and controlling persons referred to in Section 6, and in each case
their respective successors, and no other person will have any right or
obligation hereunder. The term “successors” shall not include any purchaser of
the Shares as such from the Agent merely by reason of such purchase.

 

(f)            Partial Unenforceability. The invalidity or unenforceability of
any Article, Section, paragraph or provision of this Agreement shall not affect
the validity or enforceability of any other Article, Section, paragraph or
provision hereof. If any Article, Section, paragraph or provision of this
Agreement is for any reason determined to be invalid or unenforceable, there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.

 

(g)           Governing Law Provisions. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York
applicable to agreements made and to be performed in such state. Any legal suit,
action or proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby (“Related Proceedings”) may be instituted in
the federal courts of the United States of America located in the Borough of
Manhattan in the City of New York or the courts

 

31

--------------------------------------------------------------------------------



 

of the State of New York in each case located in the Borough of Manhattan in the
City of New York (collectively, the “Specified Courts”), and each party
irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any such court (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of such
courts in any such suit, action or proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any suit, action or other proceeding brought in
any such court. The parties irrevocably and unconditionally waive any objection
to the laying of venue of any suit, action or other proceeding in the Specified
Courts and irrevocably and unconditionally waive and agree not to plead or claim
in any such court that any such suit, action or other proceeding brought in any
such court has been brought in an inconvenient forum.

 

(h)           General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument,
and may be delivered by facsimile transmission or by electronic delivery of a
portable document format (PDF) file. This Agreement may not be amended or
modified unless in writing by all of the parties hereto, and no condition herein
(express or implied) may be waived unless waived in writing by each party whom
the condition is meant to benefit. The Article and Section headings herein are
for the convenience of the parties only and shall not affect the construction or
interpretation of this Agreement.

 

[Signature Page Immediately Follows]

 

32

--------------------------------------------------------------------------------



 

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms

 

 

 

Very truly yours,

 

 

 

SENSEONICS HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Tim Goodnow

 

 

Name:

Tim Goodnow

 

 

Title:

CEO

 

 

The foregoing Agreement is hereby confirmed and accepted by the Agent in New
York, New York as of the date first above written.

 

 

JEFFERIES LLC

 

 

 

By:

/s/ Michael Magarro

 

 

Name:

Michael Magarro

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

ISSUANCE NOTICE

 

[Date]

 

Jefferies LLC

520 Madison Avenue

New York, New York 10022

 

Attn: [          ]

 

Reference is made to the Open Market Sale Agreement between            (the
“Company”) and Jefferies LLC (the “Agent”) dated as of             , 20  . The
Company confirms that all conditions to the delivery of this Issuance Notice are
satisfied as of the date hereof.

 

Date of Delivery of Issuance Notice (determined pursuant to Section 3(b)(A)):

 

Issuance Amount (equal to the total Sales Price for such Shares):

 

$

 

Number of days in selling period:

 

First date of selling period:

 

Last date of selling period:

 

Settlement Date(s) if other than standard T+2 settlement:

 

 

 

Floor Price Limitation (in no event less than $1.00 without the prior written
consent of the Agent, which consent may be withheld in the Agent’s sole
discretion): $      per share

 

Comments:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-1

--------------------------------------------------------------------------------



 

Schedule A

 

Notice Parties

 

The Company

 

Tim Goodnow (tim.goodnow@senseonics.com); Nick B. Tressler
(nick.tressler@senseonics.com)

 

The Agent

 

Michael Magarro (mmagarro@jefferies.com); Donald Lynaugh
(dlynaugh@jefferies.com); Jack Fabbri (jfabbri@jefferies.com)

 

 

--------------------------------------------------------------------------------